       Case 1:18-cr-00328-KPF Document 143 Filed 05/09/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                                18 Cr. 328 (KPF)

ANILESH AHUJA and JEREMY SHOR,                             ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      This Order resolves the Government’s motion “to preclude the defendants

Anilesh Ahuja and Jeremy Shor from introducing evidence at trial that is

currently in their possession or control that they have not previously produced

to the Government, pursuant to [Federal Rule of Criminal Procedure] 16(b).”

(Dkt. #139). The motion is denied without prejudice to its renewal at a later

date, if and as appropriate.

      Counsel for each Defendant has advised the Court and the Government

that they are aware of and have complied with their Rule 16(b) obligations.

Counsel for Defendant Ahuja represents that “we have not made a

determination as to whether we will present a case-in-chief at trial, let alone

which documents we intend to use if we do.” (R. Finzi Letter of May 6, 2019;

see also id. (“[T]he defense is reviewing the government's latest disclosures and

continuing to make good faith determinations on evidence (if any) it intends to

use in any case-in-chief it presents at trial, and will promptly update its

disclosures accordingly.”)). Counsel for Ahuja further advised the Court of

productions that Defendant Ahuja has made (and that PPI has made), as well

as the upcoming disclosure of Defendant’s exhibit list. (Id.). Counsel for
          Case 1:18-cr-00328-KPF Document 143 Filed 05/09/19 Page 2 of 2



Defendant Shor similarly represents that they are aware of, and have complied

with, their Rule 16(b) obligations. (Dkt. #140; see also id. (“To the extent Mr.

Shor comes into possession of additional evidence that he intends to use in his

case-in-chief at trial, we will make prompt disclosure of those materials.”)).

         On this record, the Court finds no basis to impose ex ante preclusion of

documents, and for this reason finds the Galanis and Hirst cases cited by the

Government to be of limited utility. Counsel for both Defendants have

represented as officers of the court their knowledge of, and compliance with,

Rule 16(b); counsel for Defendant Ahuja has gone further, disclaiming a final

decision as to whether he will even present a case-in-chief. If circumstances

change, and it appears to the Court that these representations have been false

or materially misleading, the Government may renew its motion. The Court

retains the power to impose a range of penalties for noncompliance under Rule

16(d).

         SO ORDERED.

Dated: May 9, 2019
       New York, New York

                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                          2
